Citation Nr: 9901255
Decision Date: 01/20/99	Archive Date: 06/24/99

DOCKET NO. 91-55 993               DATE JAN 20, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Entitlement to service connection for bilateral hearing loss
disability.

2. Entitlement to service connection for neck injury residuals.

3. Entitlement to service connection for back injury residuals.

4. Entitlement to service connection for head injury residuals.

5. Entitlement to service connection for post-traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Elie Halpern, Attorney-at-Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel

INTRODUCTION

The veteran served on active duty, in the Merchant Marines, from
November 1944 to June 1945. Prior service in the Merchant Marines,
in 1943 and 1944, has not been recognized as creditable service.

This case initially came before the Board of Veterans'Appeals
(Board) from a rating decision of January 1990, wherein the
Seattle, Washington, Regional Office (RO) of the Department of
Veterans Affairs (VA) denied service connection for bilateral
hearing loss disability, and for neck, back and head injury
residuals; and a rating decision of March 1990, wherein service
connection for post-traumatic stress disorder was denied. The
Board, in a decision rendered in June 1991, denied these claims.
The veteran thereafter requested Board reconsideration of these
issues; his request was granted, by means of an Order for
Reconsideration dated in July 1992. The case was remanded by the
Board in January 1993. The development requested therein has been
accomplished, and the case is again before the Board.

The issue of entitlement to service connection for post-traumatic
stress disorder is the subject of the Remand section of this
decision, set forth below.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he has bilateral hearing
loss disability, and neck, back and head injury residuals, as a
consequence of his active service. He specifically avers that he
was knocked to the deck of his ship, falling on his shoulder and
head, when a gun barrel swung and hit him.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
claims for service connection for bilateral hearing loss
disability, and for neck, back and head injury residuals, are not
well grounded and are therefore denied.

FINDINGS OF FACT

1. Decreased hearing acuity is not currently shown.

2. A nexus between any neck or cervical spine injury residuals that
may currently be manifested and the veteran's active service is not
shown.

3. A nexus between any back injury residuals that may currently be
manifested and the veteran's active service is not shown.

4. A nexus between any head injury residuals that may currently be
manifested and the veteran's active service is not shown.

- 3 - 

CONCLUSIONS OF LAW

1. A claim for service connection for bilateral hearing loss
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991);
38 C.F.R. 3.303, 3.385 (1998).

2. A claim for service connection for neck injury residuals is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.303
(1998).

3. A claim for service connection for back injury residuals is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.303
(1998).

4. A claim for service connection for head injury residuals is not
well grounded. 38 U.S.C.A. 5107(a) (West 1991); 38 C.F.R. 3.303
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to each
claim is whether the appellant has presented evidence that each
claim is well grounded; that is, that each claim is plausible. If
he or she has not, the appeal fails as to that claim, and the Board
is under no duty to assist him or her in any further development of
that claim, since such development would be futile. 38 U.S.C.A.
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).
The United States Court of Veterans Appeals (Court) has held that
a well-grounded claim is comprised of three specific elements:
evidence of a current disability, evidence of an inservice
disability, and evidence of a link or nexus between the current and
inservice disabilities. See Caluza v. Brown, 7 Vet. App. 498
(1995). In the absence of any one of these three

- 4 - 

elements, the Board must find that a claim for service connection
is not well grounded and therefore must be denied, pursuant to the
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384
(1995).

In the instant case, the medical record is devoid of evidence
demonstrating that the veteran currently has decreased hearing
acuity. While medical records cite the presence of tinnitus and
Meniere's Disease, neither these nor any other records specifically
show that he has diminished hearing, and specifically diminished
hearing of such a degree as to constitute a disability for VA
benefits purposes under the provisions of 38 C.F.R. 3.385 (1998).

Likewise, the medical record does not demonstrate that any current
manifestation of neck, back or head problems have been attributed
to an inservice injury or injuries, and thereby can be deemed to be
the residuals thereof The report of a February 1990 VA examination
cites complaints of head and neck problems attributed by the
veteran to his Merchant Marine service, and complaints of back
"trouble ... for many years," but does not indicate clinical
diagnoses pertinent to these complaints. Private medical evidence
dated in 1990 notes the presence of tinnitus, and lumbar pain that
was manifested by limitation of motion and an aching discomfort. An
October 1981 private hospitalization summary cites a past history
of a back injury in 1962, and a "history of head injury with
tinnitus for many years." In contrast, a VA treatment record dated
in 1977 notes the presence of an "old back injury" that was the
product of a 1972 injury. Notwithstanding the conflicting evidence
as to the dates that these problems were initially manifested, it
must be pointed out that the medical evidence does not demonstrate
either that residuals of neck, back or head injuries (to include
tinnitus) have been manifested subsequent to 1990, nor does it show
that the post-service presence of such problems has been attributed
to service, or that a nexus between their manifestation and service
has been established.

The veteran, in the course of presenting his claim, has alleged
that neck, back and head injury residuals are in fact currently
manifested. Even if the Board were to

5 - 

assume, for the purposes of this discussion only, that he currently
experiences neck, back and head problems that could be classified
as injury residuals, and which would be shown and diagnosed as such
on clinical evaluation, it nonetheless remains uncontroverted that
a nexus between those injury residuals and the veteran's service
has not been presented. In that regard, it must be noted that the
veteran has not established that he has the medical training or
expertise that would qualify him to render clinical opinions; while
he has alleged that current head, neck and back problems are due to
service, such contentions are no more than unsupported conjecture,
and as such are of no probative value. Moray v. Brown, 5 Vet. App.
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492,
495 (1992).

In view of the foregoing, therefore, the Board must conclude that
the veteran has not presented well-grounded claims of entitlement
to service connection for bilateral hearing loss disability, or for
neck, back and head injury residuals, and that his claims therefor
are accordingly denied.

Where the veteran has not met his initial burden, VA has no duty to
assist him in developing facts pertinent to his claim, including no
duty to provide him with a medical examination. 38 U.S.C.A.
5107(a); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992) (where
the claim was not well grounded, VA was under no duty to provide
the veteran with an examination). However, in the limited
circumstances where a claim for benefits is incomplete, and
references are made to other known and existing evidence, VA is
obliged under 38 U.S.C.A. 5103(a) to advise the claimant of the
evidence needed to complete his or her application, and this duty
must be based on the facts of each case. See Robinette v. Brown, 8
Vet. App. 69, 80 (1995). In this case, the RO substantially
complied with this obligation in the development of his claims
pursuant to the Board's prior decision (and of which this
reconsideration). Unlike the situation in Robinette, he has not put
VA on notice is a  of the existence of any specific evidence that,
if submitted, could make these claims well grounded.

6 -

In addition, while the RO did not specifically state that it denied
the veteran's claims for service connection for bilateral hearing
loss disability, neck injury residuals, back injury residuals, and
head injury residuals on the basis that such claims were not well
grounded, the Board concludes that this error was not prejudicial
to him. See Edenfield v. Brown, 8 Vet. App. 384 (1995).

ORDER

Service connection for bilateral hearing loss disability is denied.
Service connection for neck injury residuals is denied. Service
connection for back injury residuals is denied. Service connection
for head injury residuals is denied.

REMAND

The veteran is also seeking service connection for post-traumatic
stress disorder. He specifically alleges that he currently
experiences this disability as a result of his service in the
Merchant Marines in combat zones during World War Two.

After a review of the record, it is the opinion of the Board that
additional development of the evidence must be accomplished prior
to further appellate consideration of the veteran's claim. In
particular, the Board believes that additional documentation with
regard to his service in the Merchant Marines, which forms the
basis for his claim for service connection for post-traumatic
stress disorder, may be available. The Board also believes that the
report of a comprehensive VA mental status examination may be
helpful.

7 -

Accordingly, the issue of entitlement to service connection for
post-traumatic stress disorder is REMANDED for the following:

1. The RO should request that the Office of Maritime Labor and
Training, Maritime Administration, Room 7302 (MAR 250), Department
of Transportation, Washington, DC 20590, furnish legible copies of
all available records that pertain to the merchant ship PULPIT ROCK
for the period between November 1944 and June 1945.

2. The RO should request that the veteran contact the Marine Index
Bureau, Inc., 67 Scotch Road, Ewing, NJ 08628, in order to obtain
legible copies of all available records that pertain to the
merchant ship PULPIT ROCK for the period between November 1944 and
June 1945. The RO should advise the veteran that any and all
records he may obtain from the Maritime Index Bureau should be
forwarded to the RO for association with his VA claims folder.

3. The RO should also request that the veteran furnish the names
and addresses of any and all health care providers who have
accorded him treatment for either mental problems and/or alcohol
abuse. Upon receipt of any and all such names and addresses., and
duly executed authorization for the release of private records if
necessary, the RO should request that all health care

- 8 -

providers identified by the veteran furnish legible copies of all
clinical records compiled pursuant to treatment accorded him for
mental problems and/or alcohol abuse.

4. Following the receipt of any and all such records, the RO should
accord the veteran a special VA psychiatric examination, in order
to ascertain whether post-traumatic stress disorder is currently
manifested and, if so, the possible etiology thereof The veteran's
claims folder, to include specifically a copy of the changes to the
mental disorders section of the rating schedule, effective November
7, 1996, should be made available to the examiner for review prior
to the examination. All indicated special studies should be
accomplished, and clinical findings should be reported in detail.
In particular, the examiner should indicate whether post traumatic
stress disorder is in fact currently shown and, if so, should
identify the specific stressor or stressors that have resulted in
the manifestation of that disability. The examiner should also be
requested to ascertain, following review of the veteran's claims
folder, whether the veteran's alcohol abuse was symptomatic or
otherwise a manifestation of post-traumatic stress disorder.

5. Following completion of this examination, the RO should review
the veteran's claims folder and ensure that all of the development
action has been conducted and completed in full. Specific attention
is directed to the examination report, and it must be noted that
the Court has held that, if a requested examination does not

9 -

include adequate responses to the specific opinions requested, the
report must be returned for corrective action. 38 C.F.R. 4.2 (1998)
("if the [examination] report does not contain sufficient detail,
it is incumbent upon the rating board to return the report as
inadequate for evaluation purposes."). Green v. Derwinski, 1 Vet.
App. 121, 124 (1991); Abernathy v. Principi, 3 Vet. App. 461, 464
(1992); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

6. The RO should also advise the veteran and his attorney that
additional evidence may be submitted in support of his claim while
it is on Remand status. In addition, the RO should advise the
veteran that failure to report for a scheduled VA examination may
adversely affect disposition of his claim; see 38 C.F.R. 3.655
(1998).

7. Upon completion of the above actions, the RO should review the
claim, and determine whether service connection for post-traumatic
stress disorder can now be granted. If the decision remains adverse
to the veteran, he and his attorney should be furnished with a
supplemental statement of the case, and with a reasonable period of
time within which to respond. Thereafter, the case should be
returned to the Board for further consideration, as appropriate.

This claim is to be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board or by
the Court for additional development or other appropriate action
must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5 101 (West Supp. 1998)
(Historical and

- 10- 

Statutory Notes). In addition, VBA's ADJUDICATION PROCEDURE MANUAL,
M21-1, Part IV, directs the ROs to provide expeditious handling of
all cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.

The veteran need take no action until he is so informed. The
purpose of this REMAND is to obtain additional information. No
inferences, to include as to the ultimate disposition of this
claim, should be made.

JEFF MARTIN
Member, Board of Veterans' Appeals   

M GALLAGHER
Member, Board of Veterans' Appeals

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

M. GREENSTREET
Member, Board of Veterans' Appeals

ROBERT REGAN
Member, Board of Veterans' Appeals

JACK BLASINGAME
Member, Board of Veterans' Appeals
(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1997), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November, 18 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. Appellate rights do not attach to those
issues addressed in the remand portion of the Board's decision,
because a remand is in the nature of a preliminary order and does
not constitute a decision of the Board on the merits of your
appeal. 38 C.F.R. 20.1100(b) (1997).

025599969      011599    744230D2

DOCKET NO. 95-04 154A              DATE JAN 15, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to a total rating for compensation purposes on the
basis of individual unemployability, prior to July 19, 1988.

(The issues of whether new and material evidence has been presented
to reopen a claim of entitlement to an effective date earlier than
July 19, 1988, for an allowance of a 100 percent schedular
disability rating for service-connected arteriosclerotic heart
disease with hypertension and status post coronary artery bypass
graft and entitlement to service connection for a low back disorder
on a direct basis and as secondary to service-connected
arteriosclerotic heart disease with hypertension and status post
coronary artery bypass graft are the subject of a separate
decision.)

REPRESENTATION

Appellant represented by: Disabled American Veterans 

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Associate Counsel

INTRODUCTION

The veteran had active duty from August 1956 to August 1958 and
active duty for training (ACDUTRA) from August 14, to August 27,
1977.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a December 1982 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in New York, New York,
that denied entitlement to a total rating for compensation purposes
on the basis of individual unemployability. The veteran appealed
the RO's decision to the Board.

The case was remanded by the Board for additional development in
September 1984. In January 1987, the Board denied entitlement to a
total rating for compensation purposes on the basis of individual
unemployability.

In February 1998, the veteran requested that the Board's January
1987 decision be reconsidered. An Order for Reconsideration was
issued by direction of the Acting Chairman in May 1998. 38 U.S.C.A.
7103 (West 1991 & Supp. 1998); 38 C.F.R. 20.1000 (1997). An
enlarged panel of the Board has been convened for the purpose of
renderings decision on reconsideration.

In January 1990, the veteran was granted entitlement to a permanent
and total disability rating for service-connected arteriosclerotic
heart disease with hypertension and status post coronary artery
bypass graft, effective from October 1988. He

appealed the RO's decision concerning the effective date to the
Board. In March 1992, the Board assigned an earlier effective date
of July 19, 1988, for the 100 percent schedular disability rating.

The claim for a total rating based on individual unemployability
has been transformed by the allowance of the 100 percent schedular
disability rating for the service-connected heart disease. There is
no legal basis for a claim of total disability on the basis of
individual unemployability as of the date that the total schedular
rating has been in effect. But, because in this case the effective
date for the total schedular rating was later than the date of
claim for a total rating based on individual unemployability, the
issue of a total rating based on individual unemployability remains
on appeal as to the time prior to the effective date for the total
schedular rating. See 38 C.F.R. 4.16(a) (1998) ("Total disability
ratings for compensation may be assigned [based on individual
unemployability], where the schedular rating is less than total. .
. ." (emphasis added)). Therefore, the issue before the Board on
appeal is now properly expressed as entitlement to a total
disability rating for compensation purposes based on individual
unemployability prior to July 19, 1988.

The St. Petersburg, Florida, RO currently has jurisdiction over the
veteran's claims folder.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains that he is unable to secure and maintain
substantially gainful employment because of his service-connected
arteriosclerotic heart disease with hypertension.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1999), has reviewed and considered all of the
evidence and material of record

3 -

in the veteran's claims files. Based on its review of the relevant
evidence in this matter, and for the following reasons and bases,
it is the decision of the Board that the evidence supports
entitlement to a total rating for compensation purposes on the
basis of individual unemployability prior to July 19, 1988.

FINDINGS OF FACT

1. Sufficient evidence necessary for an equitable disposition of
the veteran's claim has been obtained.

2. The veteran was service connected for arteriosclerotic heart
disease with hypertension, evaluated as 60 percent disabling,
effective from May 29, 1979, until July 18, 1988.

3. The veteran attended school through the twelfth grade. He also
has military training.

4. The veteran's employment background includes work as an
administrative supply technician, a medic, for the Post Office, as
an assistant manager of a hotel, as a dock worker and as a cab
driver.

5. The veteran's service-connected arteriosclerotic heart disease
with hypertension prevented him from securing and maintaining any
type of substantially gainful employment.

CONCLUSION OF LAW

The criteria for a total disability rating for compensation
purposes based on individual unemployability prior to July 19,
1988, have been met. 38 U.S.C.A. 5107 (West 1991); 38 C.F.R. 3.102,
4.3, 4.16(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran last worked in 1977 for the Department of the Army as
an administrative supply technician and as a medic in the Reserves.
He was retired by the military and as a civilian because of his
service-connected heart disability. He also previously worked for
the Post Office, as an assistant manager of a hotel, as a dock
worker and as a cab driver. He completed high school and had
military training. He was also reportedly granted entitlement to
Social Security Administration (SSA) disability benefits as a
result of his service-connected heart disease, effective October
1977. The veteran maintains that he is unable to work because of
this disability. See Transcripts of personal hearings, dated April
16, 1981, November 22, 1983, and August 31, 1989; Income-Net Worth
and Employment Statement, dated January 19, 1983.

The veteran was originally shown to suffer from heart disease
during ACDUTRA in August 1977. He was hospitalized at the Brooklyn,
New York, VA Medical Center from October to November 1977 for
treatment of this disability. In May 1978, he underwent cardiac
catheterization at Mount Sinai Hospital because of tachyarrhythmias
and syncope. The examiner's impression was one vessel coronary
artery disease. On exercise electrocardiogram, the veteran was able
to exercise for seven minutes and seven seconds. The exercise was
terminated because of palpitations. Pertinent findings included
enhanced atrioventricular nodal conduction, both anterograde and
retrograde, not responsive to digoxin or quinidine in doses given,
but responding to propranolol, and predisposition to atrial
fibrillation and atrial flutter noted.

Associated with the claims folder are several medical opinions
(dated in April 1978, April 1979, April 1981, March 1983, April
1983 and July 1985) from Melvin Kahn, M.D., the veteran's treating
physician. Dr. Kahn was the attending physician at Mount Sinai for
cardiology and an associate professor of medicine (cardiology) at
Mount Sinai School of Medicine. He stated that because of the
unpredictability of

5 -

the veteran's Stokes-Adams episodes and angina, he was disabled
from all gainful employment. Despite medication, the veteran
continued to suffer from atypical angina pectoris and syncopal
episodes.

In a June 1978 Cardiovascular Medical Report from the Department of
Social Services Bureau of Disability Determinations, the veteran's
heart disease was characterized as Class 1. Functional class I is
for patients with heart disease and no limitation of physical
activity; ordinary physical activity does not cause discomfort. See
New York Heart Association Classification for Functional Capacity
and Therapeutic Classification.

An August 1978 report from Nathaniel Plotkin, M.D. indicated that
the veteran could not work at fast rate because of heart disease.
His prognosis was guarded because of poor response to therapy. Dr.
Plotkin characterized veteran's heart disease as Class III, C.
Functional class III is for marked limitation of functional
activity, comfortable at rest but symptoms caused by less than
ordinary activity. Therapeutic classification C is for patients
with cardiac disease whose ordinary physical activity should be
moderately restricted and whose more strenuous habitual efforts
should be discontinued. See New York Heart Association
Classification for Functional Capacity and Therapeutic
Classification.

Civil Service retirement records dated in 1978 and 1979 show that
the veteran was determined to be unable to perform his duties
(administrative supply technician) or be reassigned because of
disability.

The veteran was examined by Sidney Dann, M.D. in January 1979. Dr.
Dann reviewed the veteran's medical history in detail. He concluded
that the veteran's heart disease was severe enough to merit
disability even in light of his sedentary occupation.

On VA examination in May 1980, the veteran complained of
palpitations, chest pains, dizziness, always feeling tired and
sluggish, difficulty breathing and periods of unconsciousness. He
had chest pain and palpitations after walking moderate distances.
The examiner diagnosed hypertension and arteriosclerotic heart
disease,

6 -

with regular sinus rhythm, a history of atrial fibrillation and
angina. The veteran's cardiac status was II and his prognosis was
B. Functional class II is for slight limitation of functional
activity, comfortable at rest but on ordinary physical exertion
experience discomfort in the form of undue fatigue, palpitation,
dyspnea or anginal pain. Therapeutic classification B is for
patients with cardiac disease whose ordinary physical activity need
not be restricted, but who should be advised against unusually
severe or competitive efforts. See New York Heart Association
Classification for Functional Capacity and Therapeutic
Classification.

In July 1980, the RO granted the veteran entitlement to service
connection for arteriosclerotic heart disease with hypertension,
evaluated as 30 percent disabling, effective from May 29, 1979. The
veteran appealed the RO's decision to the Board. In his November
1980 substantive appeal, he claimed entitlement to a total rating
for compensation purposes on the basis of individual
unemployability.

In March 1981, Brian Anziska, M.D. reported that the veteran could
not undergo back surgery because of his heart disease. It was
decided that surgery would be hazardous.

The veteran was again examined by VA in May 1981. His complaints
included fainting, palpitations, chest pains, dizziness, shortness
of breath, and feeling tired all the time. The examiner diagnosed
coronary artery disease with single vessel involvement (circumflex)
in 1978 and angina, and hypertension. The examiner characterized
the veteran's heart disease as functional class II to III .

In support of his claim, the veteran provided articles and excerpts
from medical texts indicating that an uncommon heartbeat
irregularity known as atrial fibrillation could be deadly.

The Board granted a disability rating of 60 percent for the
veteran's service- connected arteriosclerotic heart disease with
hypertension in September 1982. The issue of entitlement to a total
rating for compensation purposes on the basis of individual
unemployability was referred to the RO.

7 -

In November 1982, the RO implemented the Board's decision and
assigned a 60 percent disability rating for the veteran's service-
connected arteriosclerotic heart disease with hypertension,
effective from May 29, 1979. The RO denied entitlement to a total
rating for compensation purposes on the basis of individual
unemployability in December 1982 and the veteran appealed this
decision to the Board.

The president of Jack's Cookie Company notified the veteran in
March 1983 that he would not hire him as a warehouse supervisor
because the position would be too physically demanding in light of
his medical history.

On VA examination in December 1984, the veteran's complaints were
consistent with those noted above. He could not walk long distances
without symptoms and was not able to physically exert himself His
palpitations occurred five to ten times per day and lasted a few to
twenty seconds. They occurred at rest and especially with exertion.
Pertinent diagnoses included hypertension; supraventricular
tachycardia (palpitations, five to ten times per day) and Stokes-
Adams syncopes (ten to twenty times per year); arteriosclerotic
heart disease with angina; and status post transient ischemic
attack. The veteran's cardiac status was III and his prognosis was
4.

The veteran was next examined by VA in April 1985. He complained of
syncopal attacks with and without palpitations and chest pain,
lightheartedness, dizziness and feeling tired. The examiner
diagnosed essential hypertension and "said to have [illegible]
coronary arteriosclerosis ECG physiological left axis deviation."

The veteran was hospitalized at the University Community Hospital
in May 1988 for treatment of unstable angina pectoris, coronary
heart disease, paroxysmal atrial fibrillation-flutter, and
hypertension. His angina had been occurring with minimal physical
activity, including walking a few feet into the emergency room.
Following a change in his medications, he had no further symptoms
of angina. He walked on the treadmill for five minutes and
developed .8 millimeters of sinus tachycardia (ST) depression in
inferior and lateral leads but had no angina. It was concluded that
the angina was related to the underlying coronary artery disease
and became

8 -

unstable because of bleeding from a duodenal ulcer. On discharge
from the hospital, Thomas W. Woodrow, M.D. indicated that the
veteran was not to do any strenuous activity for the moment and
return for follow-up evaluation in one week.

In July 1988, Thomas W. Woodrow, M.D. stated that the veteran had
severe angina pectoris with known underlying coronary artery
disease documented by cardiac catheterization. He suffered from
angina with mild activity despite medications, as well as a history
of paroxysmal supraventricular arrhythmias that were difficult to
control in the past. Dr. Woodrow concluded that the veteran was
totally disabled currently and for the indefinite future due to
heart disease and a low back disorder.

John Putman, D.O. reported in August 1988 that the veteran was
totally disabled and unable to perform any type of work because of
his history of cardiac problems, including coronary artery disease
with a recent episode of unstable angina and cardiac arrhythmias.

Also associated with the claims folder are VA treatment notes of
the veteran dated in August and October 1988. On examination in
August 1988, the veteran stated that he could walk only one block
without angina. This occurred daily. In October 1988, he reported
that he was able to walk only 20 feet before developing angina.
This occurred ten times per day. The examiner's assessment was
increased angina, possibly unstable.

The veteran underwent cardiac catheterization in October 1988. The
final impression was unstable angina with prolonged ischemic chest
pain, atherosclerotic coronary artery disease, and moderate left
ventricular dysfunction. The veteran then underwent two vessel
aorto-coronary bypass surgery at Tampa General Hospital.

In March 1989, a hearing officer granted the veteran a 100 percent
schedular disability rating for service-connected arteriosclerotic
heart disease with hypertension and status post coronary artery
bypass graft. The RO implemented this award in April 1989,
effective from October 1988.

9 -

The veteran underwent an exercise stress test in June 1989. The
conclusion was a "strongly positive exercise stress test in the
apicolateral leads accompanied by angina with prolonged recovery."

On VA examination in November 1989, the veteran stated that since
his heart surgery he still had jaw pain and pain in his left arm on
exertion. He took Nitroglycerin once every three to four days and
was able to walk one to two blocks before experiencing angina.
Pertinent diagnoses included hypertension, coronary artery disease
and status post bypass surgery. The veteran's heart disease was
classified as class II-III. The examiner further stated that the
veteran's symptoms, although significant, had been stable for a
long time.

In January 1990, the RO granted the veteran entitlement to a
permanent and total rating for his service-connected heart disease,
effective from October 1988, and entitlement to service connection
for a residual scar of the left medial upper leg, donor site for
bypass graft, evaluated as noncompensable, effective from August MP
1989.

On VA examination in July 1991, the examiner noted no functional
impairment associated with the veteran's service-connected residual
scar of the left medial upper leg, donor site for bypass graft,
despite the veteran's subjective complaints of pain.

In March 1992, the Board granted the veteran entitlement to a 10
percent disability rating for his service-connected scar and
entitlement to an effective date of July 19, 1988, for a 100
percent schedular disability rating for his service-connected heart
disease. The RO implemented this decision in April 1992. The 10
percent rating for the service-connected scar was assigned
effective from August 1989.

Also associated with the claims folder are January 1996 statements
from the veteran's wife and mother in law. They stated that since
1977 they had observed that the veteran blacked out ten to twenty
times per year and suffered heart palpitations and angina pectoris
daily.

- 10 -

Legal analysis

The veteran contends that his service-connected heart disease
prevented him from obtaining and maintaining a gainful occupation.
The Board finds that he has presented a well-grounded claim for a
total disability rating based on individual unemployability. 38
U.S.C.A. 5107(a) (West 1991); Cf Proscelle v. Derwinski, 2 Vet.
App. 629, 632 (1992); Stanton v. Brown, 5 Vet. App. 563, 570 (1993)
(holding that, where appellant stated that he could no longer seek
or maintain employment in letters and testimony prior to the BVA
decision, he presented a well grounded claim for a total disability
rating under section 4.16(b)); 38 U.S.C.A. 5107(a) (West 1991).

The Board is also satisfied that all relevant facts have been
properly developed. No further assistance to the veteran is
required to comply with the duty to assist mandated by 38 U.S.C.A.
5107(a). Murphy v. Derwinski, 1 Vet. App. 78 (1990); Littke v.
Derwinski, 1 Vet. App. 90 (1990).

The criteria for a total rating based on individual unemployability
provide as follows:

Total disability ratings for compensation may be assigned, where
the schedular rating is less than total, when the disabled person
is, in the judgment of the rating agency, unable to secure or
follow a substantially gainful occupation as a result of service-
connected disabilities: Provided That, if there is only one such
disability, this disability shall be ratable at 60 percent or more,
and that, if there are two or more disabilities, there shall be at
least one disability ratable at 40 percent or more, and sufficient
additional disability to bring the combined rating to 70 percent or
more.

38 C.F.R. 4.16(a) (1998). 

In this case the percentage requirements of section 4.16(a) were
met prior to July 19, 1988. The veteran was service connected for
arteriosclerotic heart disease with hypertension, evaluated as 60
percent disabling, effective from May 29, 1979, and this disability
rating remained in effect until July 18, 1988.

Thus, the only remaining question is whether the veteran was unable
to secure or follow a substantially gainful occupation as a result
of his service-connected disability. The Board has reviewed and
considered the evidence in the claims files pertaining to this
question. Some doctors (Melvin Kahn, M.D., Sidney Dann, M.D.,
Thomas Woodrow, M.D., and John Putnam, D.O.) have stated that the
veteran is incapable of all forms of employment because of his
service-connected heart disease. The Board finds Dr. Kahn's opinion
to be particularly probative, as he is a specialist in cardiology,
a practitioner a medical discipline which the Board believes is
well-qualified to address the severity of the veteran's service-
connected heart disease.

However, other doctors (Nathaniel Plotkin, M.D. and VA examiners in
May 1980, May 1981 and December 1984) have indicated that the
veteran's heart disease precluded only certain types of physical
employment. For example, although an assignment of functional class
II or III would not allow the veteran to work at a job requiring
ordinary or less than ordinary physical activity, in light of his
administrative job experience (administrative supply technician,
assistant hotel manager) it appears that he would not have been
precluded from sedentary employment.

The Board has also considered the non-medical evidence in this
case. The Social Security Administration apparently granted the
veteran's claim for disability benefits because of his service-
connected heart disease in 1977. VA is not bound by the
determination of the Social Security Administration but the
determination is evidence in favor of the veteran's claim.
Moreover, the Board has also considered the evidence submitted
showing that the veteran was terminated from and refused employment
because of his service-connected heart disorder.

- 12 -

The Board concludes that the evidence in this case pertaining to
whether or not the veteran is unable to secure or follow a
substantially gainful occupation as a result of his service-
connected heart disease is at least in equipoise. 38 U.S.C.A.
5107(b) (West 1991); 38 C.F.R. 3.102, 4.3 (1998). Accordingly, the
Board resolves reasonable doubt in favor of the veteran and
concludes that a total disability rating for compensation purposes
based on individual unemployability prior to July 19, 1988, is
warranted in this case.

ORDER

A total rating based on individual unemployability is granted prior
to July 19, 1988, subject to regulations controlling payment of
monetary benefits.

J. SHERMAN ROBERTS              C.P. RUSSELL

JEFF MARTIN

M.W.GREENSTREET                  HOLLY E. MOEHLMANN

NANCY I. PHILLIPS

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals.

14 -

